DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,251,607 issued to Wren.
Regarding Claim 1, Wren teaches in Figures 1-11 and respective portions of the specification of an apparatus for use in releasably retaining a boot plate (360) to a ski (300), the boot plate (360) comprising a material attracted by a magnetic field, the apparatus comprising: a binding plate (permeable core 311) attachable to the ski, the binding plate (311) including a surface to receive the boot plate (360) and an electromagnet (310) to receive electrical power (from battery 320) and provide a magnetic force in response thereto to attract the boot plate (360) to the surface of the binding plate (311).
Regarding Claim 2, Wren teaches of a control system (322) coupled to the electromagnet (310).
Regarding Claim 4, Wren teaches that the embodiment in Figure 7 has a binding plate (400) includes a plurality of electromagnets (416, 418) to receive electrical power (420) and provide a magnetic force in response thereto to attract the boot plate (Figure 9) to the surface of the binding plate.
Regarding Claim 8, Wren teaches of an apparatus comprising: a boot plate (360) comprising a material attracted by a magnetic field; a binding plate (permeable core 311) attachable to a ski (300), the binding plate (311) including a surface (top surface, see for example Figure 6) to receive the boot plate (360) and an electromagnet (310) to receive electrical power and provide a negating magnetic force in response thereto to release the boot plate (360) from the surface of the binding plate (311).
Regarding Claim 9, Wren teaches a control system (322) coupled to the electromagnet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wren.
Regarding Claim 3, Wren does not show the surface of the binding plate includes a raised portion.  However, Wren disclose in Col. 2, lines 32-35 that a planar bead is provided to prevent planar movement of the boot relative to the ski.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the raised portion, as suggested by Wren, to prevent movement of the binding plate relative to the ski.
Regarding Claim 10, Wren is silent if the boot plate (360) comprises a ferromagnetic material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a ferromagnetic material to provide the advantage of securing the boot plate to the binding plate (310).
Allowable Subject Matter
Claims 5-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter in this case is the inclusion of in re claim 5, where the  in re Claim 11, the inclusion of the surface of the binding plate includes a raised portion and wherein the boot plate defines an indentation to receive the raised portion;  in re claim 12, Regarding Claim 12. The apparatus of claim 8, wherein the surface of the binding plate includes a plurality of raised portions and wherein the boot plate defines a plurality of indentations to receive the plurality of raised portions; in combination with the other elements recited not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618